Case 6:19-cv-01824-RBD-DCI Document 18 Filed 11/11/19 Page 1 of 2 PageID 79




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  PETER KAYAT,

         Plaintiff                                      CASE NO.: 6:19-cv-01824-RBD-DCI

  v.

  SENOR FROG’S ORLANDO, LLC.

        Defendant.
  _________________________________/

                                 NOTICE OF SETTLEMENT

         Plaintiff, Peter Kayat, and Defendant, Senor Frog’s Orlando, LLC by and through

  undersigned counsel (“collectively, “the Parties”), hereby notify the Court that the parties

  have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

  Defendant are in the process of finalizing their settlement agreement. Plaintiff and Defendant

  anticipate filing a Stipulation of Dismissal with Prejudice within ten (10) days.

  Dated: November 11, 2019                                 Respectfully Submitted,

         Andrew J. Shamis                                   Alex A. Hanna, Esq., LL.M.
         Shamis & Gentile, P.A.                             Law Offices of Alex A. Hanna, P.A.
         Counsel for Peter Kayat                            Counsel for Senor Frog’s Orlando, LLC

         Scott Edelsberg                                    Lourdes Gonzalez
                                                            Law Offices of Alex A. Hanna, P.A.
         Edelsberg Law, P.A.
                                                            Counsel for Senor Frog’s Orlando, LLC
         Counsel for Peter Kayat

         Garrett O. Berg, Esq
         Shamis & Gentile, P.A.
         Counsel for Peter Kayat
Case 6:19-cv-01824-RBD-DCI Document 18 Filed 11/11/19 Page 2 of 2 PageID 80




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 11 2019, I electronically filed the

  foregoing with the Clerk of the Court by using CM/ECF system which will provide

  service on all counsel of record, including those identified below, via Notice of

  Docket Activity generated by CM/ECF:

         Andrew J. Shamis                              Garrett O. Berg, Esq.
         Shamis & Gentile, P.A.                        Shamis & Gentile, P.A.
         14 NE 1st Avenue, Suite 1205                  14 NE 1st Avenue, Suite 1205
         Tel: 305-479-2299                             Tel: 305-479-2299
         ashamis@shamisgentile.com                     gberg@shamisgentile.com



         Scott Edelsberg
         Edelsberg Law, P.A.
         20900 NE 30th Avenue, Suite 417
         Aventura, FL 33180
         Tel: 305-975-3320
         scott@edelsberglaw.com



                                     By:    /s/ Alex A. Hanna___________________
                                            Alex A. Hanna, Esq., LL.M.
                                            FBN: 487716
